DETAILED ACTION
Applicant's response to the Office Non-Final Action filed on 8/26/2021 is acknowledged.
Applicant amended claims 1-3, 14, and 17.

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: Claim 1 would be allowable because a closest prior art, Lee et al. (US 2018/0261540), discloses a first semiconductor fin (first FA from the left corner of Fig. 2B, paragraph 0017) and a second semiconductor fin (second FA from the left corner of Fig. 2B, paragraph 0017) disposed over the substrate 110 (Fig. 2B) but fails to disclose a metal structure under the upper portions of the first and second semiconductor fins and above the substrate; and a first contact electrically connecting the metal structure to the epitaxial structures. Additionally, the prior art does not teach or suggest a semiconductor device comprising: a metal structure under the upper portions of the first and second semiconductor fins and above the substrate; and a first contact electrically connecting the metal structure to the epitaxial structures in combination with other elements of claim 1.
In addition, claim 9 would be allowable because a closest prior art, Lee et al. (US 2018/0261540), discloses an active layer (FA and 120 in Fig. 2A) and a metal structure GL (Fig. 2B, paragraph 0022) but fails to disclose the length of the metal structure is at least equal to the length of the active layer; and wherein the width of the metal structure is at least equal to the width of the active layer. Additionally, the prior art does not teach or suggest a semiconductor device comprising: the length of the metal structure is at least equal to the length of the active layer; and wherein the width of the metal structure is at least equal to the width of the active layer in combination with other elements of claim 9.
Furthermore, claim 14 would be allowable because a closest prior art, Lee et al. (US 2018/0261540), discloses providing a substrate 102 (Fig. 7, paragraph 0043) with a first 

A closest prior art, Lee et al. (US 2018/0261540), discloses a semiconductor device comprising: a substrate 110 (Fig. 2B, paragraph 0017); a first semiconductor fin (first FA from the left corner of Fig. 2B, paragraph 0017) and a second semiconductor fin (second FA from the left corner of Fig. 2B, paragraph 0017) disposed over the substrate 110 (Fig. 2B), the first (first FA from the left corner of Fig. 2B) and second semiconductor fins (second FA from the left corner of Fig. 2B) each having an upper portion; epitaxial structures 120 (Fig. 2A, paragraph 0026) disposed over the upper portions of the first and second semiconductor fins (FA in Fig. 2A), wherein the upper portions of the first and second semiconductor fins (FA in Fig. 2A) and the epitaxial structures 120 (Fig. 2A) provide an active layer (FA and 120 in Fig. 2A); a metal structure (work function metal portion of GL in Fig. 2B; see paragraph 0022, wherein “Each of the gate lines GL may include a work function metal containing layer and a gap fill metal layer.”); and a first isolation material 124 (Fig. 2B, paragraph 0019) separating the metal structure (work function metal portion of GL in Fig. 2B, paragraph 0022) from the active layer (FA in Fig. 2B); a second isolation material 129 (Fig. 2B, paragraph 0019) separating the metal structure (work function metal portion of GL in Fig. 2B, paragraph 0022) from the substrate 110 (Fig. 2B) but 
In addition, a closest prior art, Lee et al. (US 2018/0261540), discloses a semiconductor device comprising: a substrate 110 (Fig. 2B, paragraph 0017);  LMLT198-US-NP28 of 34a first semiconductor fin (first FA from the left corner of Fig. 2B, paragraph 0017) and a second semiconductor fin (second FA from the left corner of Fig. 2B, paragraph 0017) disposed over the substrate 110 (Fig. 2B), the first (first FA from the left corner of Fig. 2B) and second semiconductor fins (second FA from the left corner of Fig. 2B) each having an upper portion and a width (horizontal length of FA in Fig. 2B); epitaxial structures 120 (Fig. 2A, paragraph 0026) disposed over the upper portions of the first and second semiconductor fins (FA in Fig. 2A), wherein the upper portions of the first and second semiconductor fins (FA in Fig. 2A) and the epitaxial structures 120 (Fig. 2A) provide an active layer (FA and 120 in Fig. 2A); wherein the active layer (FA and 120 in Fig. 2A) has a length and a width; a metal structure GL (Fig. 2B, paragraph 0022) between (see Fig. 2B, wherein a portion of GL is diagonally between an upper portion of FA and 110) the active layer (FA in Fig. 2B) and the substrate 110 (Fig. 2B), having a length and a width, wherein the metal structure GL (Fig. 2B) extends at least across the widths (horizontal lengths of FA in Fig. 2B) of the first (first FA from the left corner of Fig. 2B) and second semiconductor fins (second FA from the left corner of Fig. 2B) and a separation distance between the fins (FA in Fig. 2B); a first isolation material 124 (Fig. 2B, paragraph 0019) separating the metal structure GL (Fig. 2B) from the active layer (FA in Fig. 2B); a second isolation material 129 (Fig. 2B, paragraph 0019) separating the metal structure GL (Fig. 2B) from the substrate 110 (Fig. 2B); and a contact (CP1 in Fig. 2A, paragraph 0039) electrically connecting the metal structure GL (Fig. 2B) to the epitaxial structures 120 (Fig. 2A) but fails to teach the length of the metal structure is at least 
Furthermore, a closest prior art, Lee et al. (US 2018/0261540), discloses a method of fabricating a semiconductor device comprising: providing a substrate 102 (Fig. 7, paragraph 0043) with a first semiconductor fin 121 (Fig. 7, paragraph 0049) and a second semiconductor fin 122 (Fig. 7, paragraph 0049) over the substrate 110 (Fig. 5A), the first 121 (Fig. 7) and second semiconductor fins 122 (Fig. 7) each having an upper portion; forming a cavity (space between 121 and 122 in Fig. 7) in lower portions of the fins (121 and 122 in Fig. 7); forming a first isolation material 130 (Fig. 8, paragraph 0053) on a top surface of the cavity (space between 121 and 122 in Fig. 8); forming a second isolation material 140A (Fig. 8, paragraph 0054) over the substrate 102 (Fig. 8); and forming epitaxial structures 170-1 (Fig. 18, paragraph 0068) on the semiconductor fins (121 and 122 in Fig. 18) but fails to teach forming a continuous metal structure over the second isolation material and between the first and second isolation materials, wherein the continuous metal structure is under the upper portions of the first and second semiconductor fins and above the substrate; and forming a contact to electrically connect the epitaxial structures to the metal structure as the context of claim 14. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 15-20 depend on claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons 

Response to Arguments
Applicant's arguments with respect to the pending claims have been considered.  No issues remain outstanding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 





/L. K./
Examiner, Art Unit 2813

	
Primary Examiner, Art Unit 2813
/JOSEPH C. NICELY/